Case 2:19-cr-00877-CCC Document 142 Filed 10/21/20 Page 1 of 1 PageID: 2576




                                                             U.S. Department of Justice

                                                             United States Attorney
                                                             District of New Jersey

__________________________________________________________________________________________________________________

                                                             970 Broad Street, 7th floor               973-645-2700
                                                             Newark, New Jersey 07102


                                                             October 21, 2020

The Honorable Claire C. Cecchi
United States District Judge
Martin Luther King Jr. Federal Building and U.S. Courthouse
50 Walnut Street
Newark, New Jersey 07102

                 Re:      United States v. Matthew Goettsche, et al.,
                          Crim. No. 19-877

Your Honor:

       Pursuant to the Government’s request on September 29, 2020, the Court
granted an extension for the Government to produce the remaining “non-
filtered records that were produced by Apple in response to search warrants
that presented technical difficulties” (the “Apple Records”) by October 21, 2020.
Dkt. 136. The Government continues to experience technical difficulties
processing some of the remaining data within this category. Defense counsel
has agreed to an additional 30-day extension for the Government to produce
the remaining data. The Government requests that the deadline to produce the
remainder of the Apple Records be extended to November 21, 2020. If the
Government is unable to process the remaining data by that date, it will inform
defense counsel and the Court accordingly.

                                                             Respectfully submitted,

                                                             CRAIG CARPENITO
                                                             United States Attorney




                                                             By: Anthony P. Torntore
                                                                 Jamie L. Hoxie
                                                                 Assistant U.S. Attorneys
